[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              DEC 30, 2008
                               No. 08-12880                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                D. C. Docket No. 91-00033-CR-ORL-18-DAB

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

ALPHONSO JUNIOR JACKSON,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (December 30, 2008)

Before BLACK, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Alphonso Junior Jackson appeals the district court’s judgment denying him
relief under 18 U.S.C. § 3582(c)(2). Jackson was convicted in 1991 of conspiracy

to possess crack cocaine with intent to distribute and possession of crack cocaine

with intent to distribute. On February 5, 2008 the district court entered an order

directing the United States Probation Office to prepare a memorandum explaining

whether Jackson was entitled to a sentence reduction under 18 U.S.C. § 3582(c)(2)

based on Amendments 706 and 713 to the Sentencing Guidelines. Jackson also

filed a pro se motion for relief under § 3582(c)(2). The district court concluded

that Jackson was not eligible for relief under § 3582(c)(2) because Amendment 706

to the Sentencing Guidelines did not lower his guidelines range.

      When Jackson was originally sentenced in 1991, the court found that he was

responsible for at least 15 kilograms of crack cocaine and assigned him a base

offense level of 42. In 1996 Jackson was resentenced because Amendment 505 to

the sentencing guidelines lowered his base offense level to 38, and he was

sentenced to 265 months imprisonment. Before Amendment 706, the sentencing

guidelines provided that any defendant responsible for 1.5 kilograms or more of

crack cocaine would be sentenced under base offense level 38. U.S.S.G.

§ 2D1.1(c)(1) (2006). After Amendment 706, defendants responsible for at least

1.5 kilograms but less than 4.5 kilograms are sentenced under level 36. U.S.S.G.

§ 2D1.1(c)(2). Defendants responsible for 4.5 kilograms or more of crack cocaine,



                                          2
however, still fall under level 38. U.S.S.G. § 2D1.1(c)(1). Because Jackson

possessed at least 15 kilograms of crack cocaine, Amendment 706 did not reduce

his base offense level of 38 or his guidelines range.

      Jackson contends that Amendment 706 lowered his guidelines range because

it was enacted after the Supreme Court’s decision in United States v. Booker, 543
U.S. 220, 125 S. Ct. 738 (2005). That argument fails. See United States v. Jones,

No. 08-13298, 2008 WL 4934033, at *2 (11th Cir. Nov. 19, 2008); United States v.

Moreno, 421 F.3d 1217, 1220 (11th Cir. 2005) (“Booker is a Supreme Court

decision, not a retroactively applicable guideline amendment by the Sentencing

Commission. Therefore, Booker is inapplicable to § 3582(c)(2) motions.”). We

also reject Jackson’s policy argument that the Sentencing Commission’s decision

to leave the base offense level at 38 for crack cocaine quantities of more than 4.5

kilograms is inconsistent with the policies underlying Amendment 706 because

policy does not trump plain language. See Asociacion De Empleados Del Area

Canalera v. Panama Canal Com’n, 329 F.3d 1235, 1241 (11th Cir. 2003) (“We

cannot agree, however, with an interpretation of § 7121(a)(1) that privileges these

policy concerns to the exclusion of the plain language of the statute.”).




                                           3
      Because the Sentencing Commission has not lowered the sentencing range

applicable to Jackson, the district court correctly ruled that he was ineligible for

relief under 18 U.S.C. § 3582(c)(2).

      AFFIRMED.




                                           4